Citation Nr: 1524558	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-07 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1976 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Board notes that the Veteran's March 2013 substantive appeal (Form 9) requests a hearing before the Board.  However, the Veteran withdrew his request for a hearing in a June 2014 report of general information.

Service connection for a mental health condition was previously denied in a February 2005 rating decision.  However, at the time of the last decision on this claim, the Veteran's service treatment records were not in the claims file.  They have since been obtained.  Under 38 C.F.R. § 3.156(c) (2014), if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Here, because relevant service treatment records have been received since the February 2005 rating decision, and because there is no indication that VA previously would have been unable to obtain them because they did not exist or because the Veteran failed to provide sufficient information, the claim must be reconsidered on the merits.  See id.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This claim must be remanded for further development.  More specifically, VA must locate and associate certain records with the claims file.  First, the Veteran submitted a letter dated May 1994 showing that he is receiving social security disability benefits.  As the Veteran's social security administration (SSA) records may support his claim, they must be obtained and associated with the claims file.  See 38 C.F.R. § 3.159(c) (2014); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (holding that VA is required to obtain medical records "if there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits").  Second, a November 2011 letter from the Idaho Department of Health and Welfare states that the Veteran was hospitalized at State Hospital North from February 2000 to March 2000.  However, these records have not been associated with the claims file.  Thus, the case must be remanded in order for VA to make appropriate efforts to obtain these records and associate them with the claims file.

In addition, the February 2013 VA examination report is not sufficient in order for the Board to make an informed decision.  More specifically, the VA examiner did not discuss the Veteran's diagnosis of depression, which is repeatedly noted in his VA treatment records.  Thus, a new VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's complete VA treatment records, dated since February 2013.

2. Obtain copies of all documents or evidentiary material pertaining to the Veteran's claim for SSA benefits.  If these records are not available, a negative reply must be provided.

3. Make arrangements to obtain the Veteran's treatment records from State Hospital North, dated from February 2000 to March 2000; and from Region II Mental Health Clinic, dated from 1987 forward.

4. After all of the records have been associated with the claims file, to the extent possible, schedule the Veteran for a VA psychiatric examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.

After conducting an examination of the Veteran and performing any clinically indicated diagnostic testing, the examiner should provide an opinion as to the diagnoses of any acquired psychiatric disorders found to be present in accordance with DSM-IV, i.e., depression, schizophrenia, bipolar disorder, etc.  In so doing, the examiner should acknowledge the Veteran's diagnosis of depression in his VA treatment records.

As to EACH diagnosed psychiatric disorder that has been present at any time since December 2004, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it had its clinical onset during active service or is related to any in-service disease, event, or injury.  In so doing, the examiner must acknowledge the Veteran's complaints of depression, trouble sleeping, and nervous trouble on separation examination in August 1983, as well as the psychiatric complaints and findings noted in July 1982 and August 1982 (i.e., unable to sleep, erratic behavior, depressive behavior, outbursts of violence).

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5. Finally, after completing any other development that may be warranted, readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



